DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2018/107494 (filed on 09/26/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in China on 09/06/2018.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 09/12/2019 and 01/26/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/15/2018 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107474632A (hereinafter Zhang) in view of US 2018/0102494A1 (hereinafter Yu) and article “Single-Layer Light-Emitting Diodes Using Organometal Halide Perovskite/Poly(ethylene oxide) Composite Thin Films” (hereinafter Li).
Initially, it should be noted that the Zhang reference is cited in the IDS filed on 09/12/2019. 
With respect to claims 1-2, 4-7, and 9-12, Zhang a  perovskite ink used for ink-jet printing suitable for perovskite light-emitting layer and a method of making thereof comprises (See [0009]-[0010]) a perovskite material dispersed in the solvent (See [0011]); thereby, forming the claimed perovskite solution. Zhang also discloses a step of adding a surface tension modifier and a viscosity modifier under stir to form the ink (See [0012], [0017], and [0019]). Zhang further discloses that the perovskite material has a mass percentage of 0.1-30% in the ink, the solvent has a mass percentage of 10-99.99% in the ink, the viscosity modifier has a mass percentage of 0.1-5% in the ink as cited in claims 1, 5, and 10 (See [0018] and [0025]); and wherein the perovskite, material has a chemical formula of CH3NH3PbX3, wherein X is Cl, Br, or I as cited in claims 1, 7, and 12 (See [0013]).
Zhang does not disclose the perovskite ink further includes a polymer doping material in a mass percentage of 10-90% in the ink as recited in claims 1, 4, and 9-10 and  wherein the polymer 
Yu discloses a single-layer light emitting diodes formed from a composite thin film comprising of organometallic halide perovskite (Pero) including methylammonium lead halide (CH3NH3PbX3) and poly(ethylene oxide) (PEO) (See Abstract, [0012], and [0041]; Figure 25). The PEO of Yu fulfills the claimed polymer doping material as recited in claims 2, 6, 9 and 11. Yu discloses examines the content of PEO in various concentration including 50% and 75% of the Pero-PEO film (See [0050]). The concentration of PEO (claimed polymer doping material) at 50% and 75% of the film, as suggested by Yu, is within the claimed range of 10-90 mass% of polymer doping material as recited in claims 1, 4, and 10.
Li discloses mixing PEO and Pero improves the film continuity and smoothness of the single-layer Pero/PEO LEDs (See page 5200, Right Column). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a poly(ethylene oxide) in an amount of 50% and 75%, as taught by Yu, into the perovskite light-emitting film of Zhang in order to improves the film continuity and smoothness of the film as suggested by Li as recited in claims 1 and 4. It would have been further obvious for a skilled artisan to combine 
Regarding the limitation of “a polymer doping material that is configured to increase a film formation ability of the perovskite material” as recited in claims 1 and 4 is not a positive limitation but only requires the ability to so perform. Since the Yu disclose a structurally same polymer doping material, e.g., PEO, within the claimed proportion, i.e., 50% and 75%, as claimed and Li discloses that the PEO improves film continuity, a skilled artisan would have a reasonable expectation that the PEO would be capable of increasing film formation ability of the perovskite material as claimed. 
Regarding claims 3, 8, and 13, Zhang discloses that the solvent . includes at least one alkane or aromatic compound, at least one alcohol compound, and at least one auxiliary solvent having a boiling point higher than 200°C (See [0014] and [0016]).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761